UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 COMMISSION FILE NUMBER:333-208049 eMedia Group Inc (Exact name of registrant as specified in its charter) Nevada 47-5567250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1255 Rio Salado Parkway, Suite 215 Tempe, Arizona 85281 (Address of principal executive offices, including zip code) 480-830-2700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:Common Stock: $0.00 par value Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [ ] Yes [X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filed required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part iii of this Form 10-K or any amendments to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The company has not been approved for trading. Therefore, no market value can be calculated. A total of 20 million shares are held by non-affiliates. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: We had 80,000,000 shares of common stock outstanding as of April 30, 2016. DOCUMENTS INCORPORATED BY REFERENCE Parts I and III: Portions of Registrant’s S-1 effective as of February 8, 2016. Table of Contents Page A Warning About Forward-Looking Statements 3 PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 4 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Shares 4 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 7 Item 8. Financial Statements and Supplementary Data 7 (The financial statements and supplementary data required by this item are set forth at the end of this Annual Report on Form 10-K beginning on page F-1.) Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 7 Item 9A. Controls and Procedures 7 Item 9B. Other Information 8 PART III Item 10. Directors, Executive Officers and Corporate Governance 8 Item 11. Executive Compensation 9 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 Item 13. Certain Relationships and Related Transactions, and Director Independence 10 Item 14. Principal Accountant Fees and Services 11 PART IV Item 15. Exhibits, Financial Statements, Schedules 11 Index to Financial Statements 12 Index to Exhibits 13 2 A WARNING ABOUT FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, which are subject to a number of risks and uncertainties. All statements that are not historical facts are forward-looking statements, including statements about our business strategy, the effect of Generally Accepted Accounting Principles ("GAAP") pronouncements, uncertainty regarding our future operating results and our profitability, anticipated sources of funds and all plans, objectives, expectations and intentions and the statements regarding future potential revenue. These statements appear in a number of places and can be identified by the use of forward-looking terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "future," "intend," or "certain" or the negative of these terms or other variations or comparable terminology, or by discussions of strategy. Actual results may vary materially from those in such forward-looking statements as a result of various factors that are identified in "Item 1A.— Risk Factors" and elsewhere in this document. No assurance can be given that the risk factors described in this Annual Report on Form 10-K are all of the factors that could cause actual results to vary materially from the forward-looking statements. References in this Annual Report on Form 10-K to (i) the "Company," the "Registrant," "EMedia” "we," "our," and "us" refer to EMEDIA GROUP, INC. Investors and security holders may obtain a free copy of the Annual Report on Form 10-K and other documents filed by EMEDIA GROUP, INC. with the Securities and Exchange Commission ("SEC") at the SEC's website at http://www.sec.gov. Free copies of the Annual Report on Form 10-K and other documents filed by EMEDIA GROUP, INC. with the SEC may also be obtained from EMEDIA GROUP, INC. by directing a request to EMEDIA GROUP, INC.Attention: Henrik Shaumann Jorgensen, EMEDIA GROUP INC., 1255 Rio Salado Parkway, Suite 215, Tempe, Arizona 85281. PART I Item 1. Business Overview All share and per share amounts herein reflect the impact of a 40 for 1 forward split effected March 4, 2016. eMedia Group Inc. (“EMEDIA” or the “Company”) was originally organized as a corporation in the State of Nevada on October 9, 2015, and on October 10, 2015, acquired all of the issued and outstanding shares of eTarg Media ApS, a Danish private limited liability company, which is in the business of selling its customers subscriptions for its software suite, AccuRanker (“AccuRanker”), which allows customers to track their search engine rankings.The Company issued a total of 60,000,000 shares of its common stock to the two (2) owners of eTarg Media ApS,in exchange for all of the shares of eTarg Media ApS. Both of the owners of eTarg Media ApS are the officers and directors of eMedia Group Inc. Our AccuRanker service covers a spectrum of activities, including performing search engine optimization, managing paid listings at the search engines, submitting sites to directories, and developing online marketing strategies for businesses, organizations, and individuals. AccuRanker's target market is search engine optimization and marketing professionals and companies with a specific budget for internet marketing. AccuRanker has customers throughout the world but currently markets its services only in Denmark and the United Kingdom. In 2016, the Company expects to commence marketing its AccuRanker services in the United States. Our customers include companies with an internal marketing department, as well as companies that are dedicated search engine optimization and / or marketing agencies. Eventually, we will develop tools within AccuRanker aimed at the end user, and, therefore, will not restrict the Company to professionals as clients. We intend to make AccuRanker a viable and desirable service for search optimization and social analytics software, empowering marketers and site owners to increase visibility and market share on the world's leading search engines, social sites, and online video sites. This service is important to our customersby aiding them inmaintaining their listing on the first page of search engines, tracking their search engine rankings, providing them with the ranks of their competition and informing them if they are moving up or down compared to their competitors. All of this information is made available to our clients by logging onto our online application. Recent Developments On February 8, 2016, eMedia Group, Inc.’s S-1 registration statement became effective. The Company sold a total of 20,000,000 shares of common stock under its S-1 registration statement. The Company’s 20,000,000 common stock shares have not yet been approved for trading. 3 Item 1A.Risk Factors Not applicable. Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties Office Space and Plants On November 1, 2012, the Company entered into an office lease agreement with Jansen Properties. Annual rent is approximately USD $5,000 (Danish Krone 30,000). Pursuant to the agreement, the lease is non-terminable by the lessee for 12 months from the start of the lease, after which it can be terminated in writing by one of parties with three months' notice for vacating the last one month. During the years ended December 31, 2015 and 2014, the Company paid rent of $8,262 and $7,990, respectively. Item 3.Legal Proceedings In the ordinary course of business, the Company may become involved in legal proceedings from time to time. The Company is not currently party to any legal proceedings, nor is it aware of any material pending legal proceedings. Item 4.Mine Safety Disclosures None. PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information There is currently no public market for our common shares. In April 2016, we applied to FIRNA to have our shares of common stock approved for trading on the OTC Markets. As of the date of this filing, we have not yet been approved.Even if we are approved, trading in stocks quoted on the OTC Markets is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. OTC Markets securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Markets securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Markets issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. 4 Number of Holders As of April 30, 2016, the Company had a total of 80,000,000shares issued and outstanding, which were held by a total of 42 shareholders of record. In February 2016, the Company's Board of Directors approved a 40:1 forward split. Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended December 31, 2015. We have not paid any cash dividends since inception and do not foresee declaring any cash dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities The Company has 300,000,000, $0.001 par value shares of common stock authorized. On October 10, 2015 we entered into a Share Exchange Agreement with the Henrik Schaumann Jorgensen and Christian Hedegaard Pedersen, the two (2) owners of eTarg, whereby we agreed to issue a total of 60,000,000 shares of common stock in exchange for all of the issued and outstanding shares of capital stock of eTarg. The two (2) owners of eTarg as a result became the executive officers and directors of eMedia Group Inc. eMedia issued securities to two (2) non-U.S. persons (as that term is defined in Regulation S of theSecurities Act of 1933, as amended) in an offshore transaction in which we relied on the registration exemption provided for in Regulation S and/or Section 4(2) of theSecurities Act of 1933, as amended(the “Act”), as the conditions of Regulation S were met, including but not limited to the following conditions: · Each of the parties receiving shares are residents and citizens of Denmark and were in Denmark at the time of the sale of the shares; · Each of the parties receiving shares agree to resell the shares only in accordance with Regulation S, pursuant to a registration under the Act, or pursuant to an available exemption from registration; and · The certificate representing the shares sold contain a legend that transfer of the shares is prohibited except in accordance with the provisions of Regulation S, pursuant to a registration under the Act, or pursuant to an available exemption from registration and the hold may engage in hedging transactions with regards to Medico’s common stock unless in compliance with the Act. In February 2016, the Company’s Board of directors approved a 40:1 forward split.All share and per share amounts herein reflect the impact of the forward split. As of April 30, 2016, there were 80,000,000 shares of common stock issued and outstanding. Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Result of Operations The following discussion is intended to assist in the understanding and assessment of significant changes and trends related to the results of operations and financial condition of EMEDIA GROUP, INC. This discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this Annual Report on Form 10-K for the fiscal year ended December 31, 2015. 5 Critical Accounting Policies The preparation of our consolidated financial statements and notes thereto requires management to make estimates and assumptions that affect the amounts and disclosures reported within those financial statements. On an ongoing basis, management evaluates its estimates, including those related to revenue recognition, contingencies, litigation and income taxes. Management bases its estimates and judgments on historical experiences and on various other factors believed to be reasonable under the circumstances. Actual results under circumstances and conditions different than those assumed could result in differences from the estimated amounts in the financial statements. There have been no material changes to these policies during fiscal 2015. Plan of Operations Results of Operations for the year ended December 31, 2015 versus the year ended December 31, 2014 Revenues In 2015 we were able to expand sales of our Accuranker subscriptions and while also retaining key consulting clients.Our revenues grew $68,183 in 2015 to $258,862 over 2014 sales of $190,679, an increase of 35% year over year.We expect to continue working towards growing sales, especially of our Accuranker subscriptions and have invested significant resources as we will discuss below. Direct Costs Our direct costs consists of our costs to maintain our ability to deliver Accuranker results to our subscription customers.Those costs currently are primarily fixed hosting costs and do not as of yet significantly vary with the addition of new customers.Our costs increased $1,732 to $17,203 in 2015 versus $15,471 in 2014.In the future, as we grow, we may contract with suppliers on a more variable basis and expect these costs to grow as we acquire more customers in the future. General and Administration Our G&A costs increased substantially in 2015.Our costs increased $123,062 to $158,896 in 2015 versus only $35,834 an increase of approximately 340%.The primary drivers of these increases were (1) increased professional fees and (2) we invested substantial funds in marketing our Accuranker subscription software.As we became a public company in 2015, our costs to retain professional increased substantially over 2014 levels.We expect these costs to increase in future periods as we continue to grow our business, we may engage in merger and acquisition activity and continue to be a public company.In addition to increased professional fees, we made the decision in 2015 to invest substantial amounts with firms that market SEO platforms and have begun sponsoring SEO events in Europe.We believe that in order to grow our business going forward, we will need to continue to invest in marketing and advertising of our Accuranker platform.Because of this, we expect going forward to continue to invest heavily in marketing and advertising. Salaries and Wages Our salaries and wages for 2015 and 2014 were entirely wages paid to our two principal stockholders, as they were our only employees as of December 31, 2015.Salaries and wages decreased slightly in 2015 over 2014 amounts in USD due to changes in the foreign exchange rate when converting their salaries in Danish Krone to USD.In 2016 we have hired a director of Sales and a bookkeeper, so we expect our salaries and wages costs to increase over 2015 levels.We expect this will continue into future periods as we continue to grow our business. 6 Item 7A.Quantitative and Qualitative Disclosures About Market Risk The Company does not hold any assets or liabilities requiring disclosure under this item. Item 8.Financial Statements and Supplementary Data The financial statements appear beginning on page F-1, immediately following the signature page of this report. Item 9.Changes in and Disagreements with Accountants and Financial Disclosure There are no changes in or disagreements with accountants on accounting and/or financial disclosure at this time. Item 9A.Controls and Procedures Disclosure Controls and Procedures.Our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), in connection with the preparation of this Annual Report on Form 10-K, as of December 31, 2015. Based on the review described above, our Chief Executive Officer and Chief Financial Officer determined that our disclosure controls and procedures were not effective as of the end of the period covered by this report. Internal Control Over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules13a-15(f) and 15d-15(f) under the Exchange Act) to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. In addition, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. 7 Our management assessed our internal control over financial reporting as of December 31, 2015 based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on such assessment, our management concluded that our internal control over financial reporting was not effective as of December 31, 2015 to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles. This annual report on Form 10-K does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report on Form 10-K. Changes in Internal Controls There were no changes in our internal control over financial reporting that occurred during the fourth quarter ended December 31, 2015, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None PART III Item 10.Directors, Executive Officers and Corporate Governance EMEDIA GROUP INC.’s executive officers and directors and their respective age as of December 31, 2015 are as follows: Directors: Name of Director Age Henrik Schaumann Jorgensen 32 Christian Hedegaard Pederson 33 Executive Officers as of December 31, 2015: The following table lists ourexecutive officersand provides their respective ages and titles as of December 31, 2015: Name Age Title DirectorSince Henrik Schaumann Jorgensen 32 Chief Executive Officer A Christian Hedegaard Pederson P 33 Chief Operating Officer The term of office for each director is one year, or until the next annual meeting of the shareholders. 8 Biographical Information Set forth below is a brief description of the background and business experience of our officers and directors. Henrik Schaumann Jorgensen (32) –Chief Executive Officer and Member of the Board of Directors Mr. Jorgensen founded eTarg Media ApS in May 2010 and is our Chief Executive Officer. Initially, his main tasks were software development, and server engineering. From 2007 to 2009, he worked in Romania as an independent software developer and server engineer. Mr. Jorgensen received an Academy Profession (AP) Degree in Computer Science from Vejle Business Academy in May 2005. Christian Hedegaard Pedersen(33) - Chief Operating Officer and Member of the Board of DirectorsMr. Pedersen joined eTarg Media ApS in October 2012 and is our Chief Operating Officer. From September 2008 to October 2012, Mr. Pedersen was employed by eBay Classifieds in Aarhus, Denmark. While at eBay Classifieds, he worked as lead developer on Denmark's biggest car classifieds site and was involved in moving Denmark’s biggest sales platform for car dealerships from a Citrix based solution to a modern web based solution. Mr. Pedersen received an Academy Profession (AP) Degree in Computer Science from Vejle Business Academy in December 2004. Corporate Governance Nominating Committee.We have not established a Nominating Committee because of our limited operations; and because we have only one director and one officer, we believe that we are able to effectively manage the issues normally considered by a Nominating Committee. Audit Committee.We have not established an Audit Committee because of our limited operations; and because we have only one director and one officer, we believe that we are able to effectively manage the issues normally considered by a Audit Committee. Code of Ethics.We have not adopted a Code of Ethics for our principal executive and financial officer. Item 11.Executive Compensation Executive Compensation Name and Position Fiscal Year Salary Bonus Other annual Compensation Restricted Stock Award (s) Securities Underling Options LTIP Payouts All other Compensation Henrik Schaumann Jorgensen, Chairman, President and Chief Executive Officer 0 0 0 0 0 $0 0
